Title: Hendrik Bicker to John Adams: A Translation, 1 October 1780
From: Bicker, Hendrik
To: Adams, John


      
       Sir
       Vellerhoost, 1 October 1780
      
      I am much chagrined to hear that the visit you made at my suggestion was not more successful. The significant utterances, made in no uncertain terms and often repeated by this House, lead me to believe that you should give up the idea of an alliance before you start the matter at hand. I am not too surprised you did not find there as much confidence in the solidity of your United States as you would like us to have. I already had the honor to tell you that this feeling can only arise after much patience and after seeing a properly accredited person. I could tell you to go elsewhere, but encountering too many rejections can ruin an undertaking which otherwise would have excellent prospects on its own merit. The Blomberg messenger is there and we could perhaps ask him to find another party than the aforementioned (J.D.B.) who might gladly join such an undertaking, but before you address yourself to this task, I would like to offer you my candid opinion on his dependability and his way of thinking. In the meantime, I have the honor to be, with utmost consideration, your very humble and very obedient servant,
      
       H. Bicker
      
      
       Under the oath of secrecy, I must tell you that the House of Staphorst has honored me with a visit to ask that I recommend it to you.
      
     